02-10-411-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00411-CR
 
 



Elton Zalos Ortiz


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 2 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Elton Zalos Ortiz appeals from the trial court’s order denying his motion for
post-conviction DNA testing.  See Tex. Code Crim. Proc. Ann. art. 64.01
(West Supp. 2010).  Ortiz’s court-appointed appellate counsel has filed a
motion to withdraw as counsel and a brief in support of that motion.  Counsel
avers that, in his professional opinion, the appeal is frivolous.  Counsel’s
brief and motion meet the requirements of Anders v. California by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  386 U.S. 738, 87 S. Ct. 1396 (1967). 
This court informed Ortiz that he may file a pro se brief, but he has not
done so.  The State declined to submit a brief in response to the Anders
brief.
          Once
an appellant’s court-appointed attorney files a motion to withdraw on the
ground that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record and counsel’s brief.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that might arguably support the appeal.  See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,
206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant
counsel’s motion to withdraw and affirm the trial court’s order.
 
 
 
BILL MEIER
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; MEIER, J; and DIXON W. HOLMAN (Senior Justice, Retired, Sitting by
Assignment).
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 2, 2011




[1]See Tex. R. App. P. 47.4.